Title: From George Washington to Charles Carter, 5 February 1788
From: Washington, George
To: Carter, Charles

 

Dear Sir,
Mount Vernon Feby 5th 1788

At length I have got some answer to my application for Wolf Dogs—I wish it was more satisfactory—but such as it is, I give it; as suspence, of all situations, is the most disagreeable.
The information comes from Sir Edward Newenham, a Gentleman of family & fortune in Ireland; and is in these words. “I have just received a letter from your noble & virtuous friend the Marquis de la Fayette, in which he communicates your wish to obtain a breed of the true Irish Wolf dog; and desires me to procure it; I have been these several years endeavouring to get that breed without success; It is nearly annihilated; I have heard of a dog in the South, and a bitch in the North of Ireland, but not of a couple any where; I am also told that the Earl of Altamont has a breed that is nearly genuine, if he has, I will procure two from him; The Marquis also wants some at his domain, where he is troubled by the Wolves; If Mastiffs would be of any Service I could send you some valuable large ones; which are our guard dogs; you will honor me with your commands about them. They are very fierce—faithful—& longlived.”
If under this information, you think I can be further useful, I shall be happy to render any services in my power. Mastiffs, I conceive, will not answer the purposes for which the wolf dog is wanted—They will guard a pen, which pen may be secured by its situation, by Cur dogs, & various other ways—but your object, if I have a right conception of it, is to hunt and destroy wolves by pursuit for wch end the Mastiff is altogether unfit. If the proper kind can be had I have no doubt of their being sent by Sir Edward who has sought all occasion to be obliging to me. I am—Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

